 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   CHERYL ADAMS, State Bar #164194
     Chief Trial Deputy
 3   REBECCA A. BERS, State Bar #287111
     RYAN STEVENS, State Bar #306409
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone:    (415) 554-4224 [Bers]
     Telephone:    (415) 554-3975 [Stevens]
 7   Facsimile:    (415) 554-3837
     E-Mail:       rebecca.bers@sfcityatty.org
 8   E-Mail:       ryan.stevens@sfcityatty.org

 9
     Attorneys for Defendants
10   CITY AND COUNTY OF SAN FRANCISCO
     AND FLINT PAUL
11

12
                                   UNITED STATES DISTRICT COURT
13
                                 NORTHERN DISTRICT OF CALIFORNIA
14
      ANTHONY ECONOMUS,                            Case No. 18-cv-01071 HSG
15
             Plaintiff,                            ORDER GRANTING DEFENDANTS’
16                                                 ADMINISTRATIVE MOTION TO BRING
             vs.                                   MORE THAN FIVE MOTIONS IN LIMINE
17
      CITY AND COUNTY OF SAN
18    FRANCISCO, a municipal corporation; City of Trial Date:                 April 22, 2019
      San Francisco Police Officer; DOES 1-50,
19    INCLUSIVE

20           Defendants.

21

22

23

24

25

26

27

28
      ORDER GRANTING DEFS’ MILS MOTION              1      c:\users\rileyn\appdata\local\temp\notes06e812\01346733.docx
      Economus v. CCSF; USDC No. 18-cv-1071 HSG
 1                                                 ORDER

 2          For good cause shown, DEFENDANTS may bring seven (7) motions in limine, including

 3   Daubert motions.

 4

 5          IT IS SO ORDERED.

 6

 7   Dated: March 22, 2019                        ___________________________________________
                                                  THE HONORABLE HAYWOOD S. GILLIAM, JR.
 8                                                UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      ORDER GRANTING DEFS’ MILS MOTION                 2      c:\users\rileyn\appdata\local\temp\notes06e812\01346733.docx
      Economus v. CCSF; USDC No. 18-cv-1071 HSG
